Exhibit 10.28

 

KNIGHT TRADING GROUP, INC.

 

2003 EQUITY INCENTIVE PLAN

 

ARTICLE I

 

PURPOSE AND EFFECTIVENESS

 

1.1    Purpose.    The purpose of the Knight Trading Group, Inc. 2003 Equity
Incentive Plan (the “Plan”) is to promote the success of Knight Trading Group,
Inc. (the “Company”) by providing a method whereby employees, directors, and
independent contractors providing services to the Company and its Affiliates may
be encouraged to increase their proprietary interest in the Company. By offering
incentive compensation opportunities that are competitive with those of similar
enterprises and based on the Company’s common stock, the Plan will motivate
Participants to continue to provide services and achieve long-range goals,
further identify their interests with those of the Company’s other stockholders,
and promote the long-term financial interest of the Company and its Affiliates,
including enhancement of long-term stockholder value. The Plan is also intended
to aid in attracting persons of exceptional ability and leadership qualities to
become officers, employees, directors, and independent contractors of the
Company and its Affiliates.

 

1.2    Effective Date and Stockholder Approval.    The Plan became effective on
March 31, 2003, the date on which the Plan was adopted by the Company’s Board of
Directors (the “Effective Date”). Such adoption shall be subject to approval at
the 2003 annual meeting of the Company’s stockholders, pursuant to the
provisions of Section 13.2 of the Plan. Any Awards granted under the Plan prior
to such stockholder approval shall be conditioned upon such approval and shall
be null and void if such approval is not obtained.

 

1.3    Term of Plan.    The Plan shall be unlimited in duration and, in the
event of Plan termination, shall remain in effect as long as any Awards under it
are outstanding; provided, however, that no Awards may be granted under the Plan
after the ten-year anniversary of the Effective Date (except for Awards granted
pursuant to commitments entered into under the Plan prior to such ten-year
anniversary).

 

1.4    Forms of Awards.    Awards made under the Plan may be in the form of
Incentive Options, Nonqualified Options, or Stock Awards, all as the Committee
in its sole discretion shall decide. The terms and conditions of any Award to
any Participant shall be reflected in such form of written document as is
determined by the Committee. A copy of such document shall be provided to the
Participant, and the Committee may, but need not, require that the Participant
sign a copy of such document.

 

ARTICLE II

 

DEFINITIONS

 

Capitalized terms not defined elsewhere in the Plan shall have the following
meanings (whether used in the singular or plural):

 

“Affiliate” means any corporation, partnership, joint venture or other entity
during any period in which at least a 25% voting or profits interest is owned,
directly or indirectly, by the Company (or by any entity that is a successor to
the Company), and any other business venture designated by the Committee in
which the Company (or any entity that is a successor to the Company) has a
significant interest, as determined in the discretion of the Committee. An
entity shall be deemed an Affiliate of the Company for purposes of this
definition only for such periods as the requisite ownership or control
relationship is maintained.

 

“Agreement” means a written agreement between a Participant and the Company
which sets out the terms of the grant of an Option or Stock Award, as described
in Section 1.4, as any such Agreement may be supplemented or amended from time
to time.



--------------------------------------------------------------------------------

“Award” means any award or benefit granted under the Plan, including, without
limitation, Options and Stock Awards.

 

“Beneficiary” means the person, persons, trust or trusts which have been
designated by an Optionee in his most recent written beneficiary designation
filed with the Company to receive the benefits specified under the Plan upon his
death, or, if there is no designated Beneficiary or surviving designated
Beneficiary, then the person, persons, trust or trusts entitled by will or the
laws of descent and distribution to receive such benefits.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute or statutes thereto. Reference to any specific Code
section shall include any successor section.

 

“Committee” means either or both of the committees of the Board appointed or
designated pursuant to Sections 3.1 and 3.3 to administer the Plan in accordance
with its terms.

 

“Company” means Knight Trading Group, Inc. and any successor entity.

 

“Consultant” means any person who is engaged by the Company or any Affiliate to
render consulting or advisory services, in a capacity other than that of an
Employee or Director, and is compensated for such services.

 

“Date of Grant” means the date on which the Committee determines the terms of an
Award to a specified Eligible Individual, including, in the case of an Option,
the number of Shares subject to the Option and the applicable Exercise Price.

 

“Director” means a duly elected member of the Company’s Board of Directors.

 

“Disability” means a Participant is qualified for long-term disability benefits
under the applicable health and welfare plan of the Company, or if no such
benefits are then in existence, that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which, in the opinion of a physician selected by the
Committee, can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than six months.

 

“Eligible Individual” means an Employee, Consultant, and Director, whether or
not a resident alien of the United States, who is described in Section 5.1.

 

“Employee” means a common law employee (as defined in accordance with the
Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company or any Affiliate of the Company. The term “Employee” will
also include an individual who is granted an Award, in connection with his
hiring by the Company or any Affiliate, prior to the date the individual first
becomes an Employee, but if and only if such Award does not vest prior to the
date the individual first becomes an Employee.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute or statutes thereto. Reference to
any specific Act section shall include any successor section.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute or statutes thereto. Reference to any specific
Exchange Act section shall include any successor section.

 

“Executive Officer” means an Employee who is subject to the provisions of
Section 16b of the Exchange Act.

 

2



--------------------------------------------------------------------------------

“Exercise Price” means the price that must be paid by an Optionee upon exercise
of an Option to purchase a share of Stock.

 

“Fair Market Value” of a Share of Stock means the fair market value of such
Stock determined by such methods or procedures as shall be established from time
to time by the Committee. Unless otherwise determined by the Committee, the per
share Fair Market Value of Stock as of a particular date shall mean the average
of the high and low sales price per share of Stock on the principal exchange or
market on which the Stock is then listed for the last preceding date on which
there was a sale of such Stock on such exchange or market.

 

“Incentive Option” means an option granted under this Plan that is both intended
to and qualifies as an incentive stock option under Section 422 of the Code.

 

“Independent Auditor” means the certified public accounting firm that has been
retained by the Audit Committee of the Board (or its functional equivalent) to
opine on the interim or annual financial statements of the Company.

 

“Named Executive Officer” means an Executive Officer whose compensation is
subject to the potential tax deduction disallowance provisions of Section 162(m)
of the Code.

 

“Nonqualified Option” means an option granted under this Plan that either is not
intended to be or is not denominated as an Incentive Option, or that does not
qualify as an incentive stock option under Section 422 of the Code.

 

“Option” means a Nonqualified Option or an Incentive Option.

 

“Optionee” means an Eligible Individual of the Company or a Subsidiary who has
received an Option under this Plan, for the period of time during which such
Option is held in whole or in part.

 

“Option Shares” means, with respect to any Option granted under this Plan, the
Stock that may be acquired upon the exercise of such Option.

 

“Participant” means an Eligible Individual who has received an Option or a Stock
Award under this Plan.

 

“Plan” means this Knight Trading Group, Inc. 2003 Equity Incentive Plan, as
amended from time to time.

 

“Retirement” means retirement, as determined by the Committee in its sole
discretion. Such term shall be applicable only to Participants who are
Employees.

 

“Secretary” means the secretary of the Company or his designee.

 

“Shares” or “Stock” mean shares of common stock of the Company.

 

“Stock Award” means an Award consisting of either Shares of Stock or a right to
receive Shares in the future, each pursuant to Article IX of the Plan.

 

“Subsidiary” of the Company means any present or future subsidiary (as that term
is defined in Section 424(f) of the Code) of the Company. An entity shall be
deemed a Subsidiary of the Company for purposes of this definition only for such
periods as the requisite ownership or control relationship is maintained.

 

“Termination of Service, Terminate or Termination” occurs when a Participant
ceases to be an Employee of, or ceases to provide services as a Director or
Consultant to, the Company and its Affiliates, as the case may be, for any
reason (including by reason of an Affiliate ceasing to be an Affiliate by reason
of disposition or otherwise).

 

3



--------------------------------------------------------------------------------

“Vested, Vest and Vesting” means, with respect to all or a portion of any Stock
Award or Option, that legal ownership of such Stock Award or Option is not
subject to forfeiture by the Participant pursuant to the provisions of Article X
in the event the Participant Terminates Service with the Company or any
Affiliate (other than for Cause), and with respect to an Option, that the Option
may be exercised.

 

“Vesting Date” with respect to any Award granted hereunder means the date on
which such Award becomes Vested, as designated in or determined in accordance
with the Agreement with respect to such Award (subject to the terms of the
Plan). If more than one Vesting Date is designated for an Award, reference in
the Plan to a Vesting Date in respect of such Award shall be deemed to refer to
each part of such Award and the Vesting Date for such part.

 

ARTICLE III

 

ADMINISTRATION

 

3.1    Committee.    The Plan shall be administered by the Compensation
Committee of the Board unless a different committee is appointed by the Board.

 

3.2    Powers of Committee.    The Committee’s administration of the Plan shall
be subject to the following:

 

3.2.a.    Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select from among the Eligible Individuals those
persons who shall receive Awards, to determine the time or times of receipt, to
determine the types of Awards and the number of Shares covered by the Awards, to
establish the terms, conditions, performance criteria, restrictions, and other
provisions of such Awards, and, subject to the restrictions of Article XIII, to
cancel or suspend Awards.

 

3.2.b.    To the extent that the Committee determines that the restrictions
imposed by the Plan preclude the achievement of the material purposes of the
Awards in jurisdictions outside the United States, the Committee will have the
authority and discretion to modify those restrictions as the Committee
determines to be necessary or appropriate to conform to applicable requirements
or practices of those jurisdictions.

 

3.3    Delegation by Committee.    With respect to the grant of Awards to those
Participants who are Named Executive Officers, the powers enumerated in Section
3.2 above shall be delegated to the 162(m) Committee of the Board. With respect
to the grant of Awards to Eligible Individuals who are not Executive Officers or
Directors, and except to the extent prohibited by applicable law or the
applicable rules of a stock exchange, the Committee may delegate to any person
or persons selected by it, who may or may not be Directors (“a Subcommittee”),
all or any part of its responsibilities and powers as set forth above. Any such
allocation or delegation may be revoked by the Committee at any time.

 

3.4    Information to be Furnished to Committee.    The Company and its
Affiliates shall furnish the Committee with such data and information as the
Committee determines may be required for it to discharge its duties. The records
of the Company and its Affiliates as to an Employee’s or Participant’s
employment (or other provision of services), Termination of Service, leave of
absence, reemployment (or return to service) and compensation shall be
conclusive on all persons unless determined to be incorrect. Participants and
other persons entitled to benefits under the Plan must furnish to the Committee
such evidence, data, or information as the Committee considers desirable to
carry out the terms of the Plan.

 

3.5    Rules and Interpretations.    The Committee is authorized, subject to the
provisions of the Plan, to establish, amend and rescind such rules and
regulations as it deems necessary or advisable for the proper administration of
the Plan and to take such other action in connection with or in relation to the
Plan as it deems necessary or advisable. Each action and determination made or
taken pursuant to the Plan by the Committee, including any interpretation or
construction of the Plan, shall be final and conclusive for all purposes and
upon all persons.

 

4



--------------------------------------------------------------------------------

3.6    Liabilities and Indemnification.    No member of the Committee shall be
personally liable for any action, determination or interpretation made by him or
the Committee in good faith with respect to the Plan or any Award granted
pursuant thereto. Each member of the Committee shall be indemnified and held
harmless by the Company against any cost or expense (including counsel fees)
reasonably incurred by him or liability (including any sum paid in settlement of
a claim with the approval of the Company) arising out of any act or omission to
act in connection with this Plan, unless arising out of such member’s own fraud
or bad faith. Such indemnification shall be in addition to any rights of
indemnification the members of the Committee may have as directors or otherwise
under the by-laws of the Company.

 

3.7    Costs of Plan.    All expenses and liabilities incurred by the Committee
in the administration of the Plan shall be borne by the Company. The Committee
may employ attorneys, consultants, accountants or other persons in connection
with the administration of the Plan. The Company, and its officers and
directors, shall be entitled to rely upon the advice, opinions or valuations of
any such persons.

 

3.8    Grant and Use of Awards.    In the discretion of the Committee, Awards
may be granted as alternatives to or replacements of awards granted or
outstanding under the Plan, or any other plan or arrangement of the Company or
an Affiliate. Subject to the overall limitation on the number of Shares that may
be delivered pursuant to Awards under the Plan, the Committee may use available
Shares as the form of payment for compensation, grants or rights earned or due
under any other compensation plans or arrangements of the Company or an
Affiliate, including the plans and arrangements of the Company or an Affiliate
assumed in a business combination.

 

3.9    Compliance as an SEC Registrant.    During any period in which the
Company has issued and outstanding any class of common equity securities which
is registered under Section 12 of the Exchange Act, the 162(m) Committee shall
be comprised of not less than two persons each of whom qualifies as both: (i) a
“Non-Employee Director” within the meaning of the rules promulgated under
Section 16b of the Exchange Act, and (ii) an “outside director” within the
meaning of Section 162(m) of the Code.

 

ARTICLE IV

 

SHARES SUBJECT TO THE PLAN

 

4.1    Number of Shares.    Subject to the following provisions of this Article
IV, the maximum number of Shares with respect to which Awards may be granted
during the term of the Plan shall be 10 million (or the number and kind of
Shares or other securities which are substituted for those Shares or to which
those Shares are adjusted pursuant to the provisions of Article X of the Plan).

 

4.2    Source of Shares.    During the term of this Plan, the Company will at
all times reserve and keep available the number of Shares of Stock that shall be
sufficient to satisfy the requirements of this Plan. Shares of Stock will be
made available from the currently authorized but unissued shares of the Company
or from shares currently held or subsequently reacquired by the Company as
treasury shares, including shares purchased in the open market or in private
transactions.

 

4.3    Counting of Shares.    The grant of any Option or Restricted Stock Award
hereunder shall count, equal in number to the Shares represented by such Award,
towards the share maximum indicated in Section 4.1. To the extent that (i) any
outstanding Option for any reason expires, is terminated, forfeited or canceled
without having been exercised, or if any Restricted Stock is forfeited, (ii) any
Shares covered by an Award are not delivered because the Award is settled in
cash or used to satisfy the applicable tax withholding obligation, such Shares
shall be deemed to have not been delivered and shall be restored to the share
maximum. If the exercise price of any Option granted under the Plan is satisfied
by tendering Shares to the Company (by either actual delivery or attestation),
the number of Shares tendered shall be restored to the share maximum.

 

5



--------------------------------------------------------------------------------

ARTICLE V

 

ELIGIBILITY AND PARTICIPATION

 

5.1    General.    The persons who shall be eligible to participate in the Plan
and to receive Awards shall be such Employees (including officers) and Directors
of the Company and its Affiliates or Consultants as the Committee, in its sole
discretion, shall select; provided, however, that Awards specified in Article
VII shall be made available only to the Employees described therein. Awards may
be made to Eligible Individuals who hold or have held Awards under this Plan or
any similar plan or other awards under any other plan of the Company or any of
its Affiliates. Any member of the Committee shall be eligible to receive Awards
while serving on the Committee, subject to applicable provisions of the Exchange
Act and the rules promulgated thereunder.

 

5.2    Committee Discretion.    Awards may be granted by the Committee at any
time and from time to time to new Participants, or to then Participants, or to a
greater or lesser number of Participants, and may include or exclude previous
Participants, as the Committee shall determine. Except as required by this Plan,
Awards granted at different times need not contain similar provisions. The
Committee’s determinations under the Plan (including without limitation,
determinations of which Eligible Individuals, if any, are to receive Awards, the
form, amount and timing of such Awards, the terms and provisions of such Awards
and the agreements evidencing same) need not be uniform and may be made by it
selectively among individuals who receive, or are eligible to receive, Awards
under the Plan.

 

ARTICLE VI

 

GRANTS OF STOCK OPTIONS

 

6.1    Grant of Options.    The grant of an Option shall convey to the
Participant the right to purchase Shares of Stock at an Exercise Price and for a
period of time established by the Committee. Subject to the limitations of the
Plan, the Committee shall designate from time to time those Eligible Individuals
to be granted Options, the time when each Option shall be granted, the number of
Shares of Stock subject to such Option, whether such Option is an Incentive
Option or a Nonqualified Option and, subject to Section 6.3, the Exercise Price
of the Option Shares. Options shall be evidenced by Agreements in such form and
containing such terms and provisions not inconsistent with the provisions of the
Plan as the Committee may from time to time approve. Each Optionee shall be
notified promptly of such grant and a written Agreement shall be promptly
executed and delivered by the Company to the Optionee. Subject to the other
provisions of the Plan, the same person may receive Incentive Options and
Nonqualified Options at the same time and pursuant to the same Agreement,
provided that Incentive Options and Nonqualified Options are clearly designated
as such.

 

6.2    Provisions of Options.    Option Agreements shall conform to the terms
and conditions of the Plan. Such Agreements may provide that the grant of any
Option under the Plan, shall be subject to such other conditions (whether or not
applicable to an Option or Stock received by any other Optionee) as the
Committee determines appropriate, including, without limitation, provisions
conditioning exercise upon the occurrence of certain events or performance or
the passage of time, provisions to assist the Optionee in financing the purchase
of Stock through the exercise of Options, provisions for forfeiture,
restrictions on resale or other disposition of shares acquired pursuant to the
exercise of Options, provisions conditioning the grant of the Option or future
Options upon the Optionee retaining ownership of Shares acquired upon exercise
for a stated period of time, and provisions to comply with federal and state
securities laws and federal and state income tax and other payroll tax
withholding requirements.

 

6.3    Exercise Price.    The price at which Shares may be purchased upon
exercise of an Option shall be fixed by the Committee on the Date of Grant and,
except as provided in Article VII with respect to purchased Options, may not be
less than 100% of the Fair Market Value of the Shares subject to the Option as
of the Date of Grant, or, if greater, the par value of a Share.

 

6



--------------------------------------------------------------------------------

6.4    Limitations on Exercisability.    No Option may be exercised in part or
in full before the Vesting Date(s) applicable to such Option, other than in the
event of an acceleration as provided in Article X. No Option may be exercised
after the Option expires by its terms as set forth in the applicable Agreement.
In the case of an Option that is exercisable in installments, installments that
are exercisable and not exercised shall remain exercisable during the term of
the Option. The grant of an Option shall impose no obligation on the Optionee to
exercise such Option.

 

6.5    Vesting.    The Committee may specify in any Agreement a vesting schedule
that must be satisfied before Options become Vested, such that all or any
portion of an Option may not become Vested until a Vesting Date or Vesting
Dates, or until the occurrence of one or more specified events, subject in any
case to the terms of the Plan. Subsequent to the grant of an Option, the
Committee may, at any time before complete termination of such Option,
accelerate the time or times at which such Option may become Vested in whole or
in part (without reducing the term of such Option).

 

6.6    Limited Transferability of Options.    Subject to the exceptions noted in
this Section 6.6, no Option shall be transferable other than by will or the laws
of descent and distribution. During the lifetime of the Optionee, the Option
shall be exercisable only by such Optionee (or his or her court-appointed legal
representative). The Committee may, in its sole discretion, provide in the
applicable Agreement evidencing a Nonqualified Option that the Optionee may
transfer, assign or otherwise dispose of an option (i) to his spouse, parents,
siblings and lineal descendants, (ii) to a trust for the benefit of the Optionee
and any of the foregoing, or (iii) to any corporation or partnership controlled
by the Optionee, subject to such conditions or limitations as the Committee may
establish to ensure compliance with any rule promulgated pursuant to the
Exchange Act, or for other purposes. The terms applicable to the assigned Option
shall be the same as those in effect for the Option immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Committee may deem appropriate.

 

6.7    No Rights as a Stockholder.    An Optionee or a transferee of an Option
shall have no rights as a stockholder with respect to any Share covered by his
Option until he shall have become the holder of record of such Share, and he
shall not be entitled to any dividends or distributions or other rights in
respect of such Share for which the record date is prior to the date on which he
shall have become the holder of record thereof.

 

6.8    Special Provisions Applicable to Incentive Options.

 

6.8.a.    Options granted under this Plan that are intended to qualify as
Incentive Options shall be specifically designated as such in the applicable
Agreement, and may be granted only to those Eligible Individuals who are both
(i) Employees, and (ii) citizens or resident aliens of the United States.

 

6.8.b.    To the extent the aggregate Fair Market Value (determined as of the
time the Option is granted) of the Stock with respect to which any Incentive
Options granted hereunder may be exercisable for the first time by the Optionee
in any calendar year (under this Plan or any other compensation plan of the
Company or any Subsidiary thereof) exceeds $100,000, such Options shall not be
considered Incentive Options.

 

6.8.c.    No Incentive Option may be granted to an individual who, at the time
the Option is granted, owns directly, or indirectly within the meaning of
Section 424(d) of the Code, stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of any Subsidiary
thereof, unless such Option (i) has an exercise price of at least 110% of the
Fair Market Value of the Stock on the Date of Grant of such option; and (ii)
cannot be exercised more than five years after the Date of Grant.

 

6.8.d.    Each Incentive Option will require the Optionee to notify the Company
in writing immediately after the Optionee makes a Disqualifying Disposition of
any Stock acquired pursuant to the exercise of an Incentive Option. A
Disqualifying Disposition is any disposition of such Stock before the later of
(i) two years after the date the Optionee was granted the Incentive Option or
(ii) one year after the date the Optionee acquired Stock by exercising the
Incentive Option, other than a transfer (i) from a decedent to an

 

7



--------------------------------------------------------------------------------

estate, (ii) by bequest or inheritance, (iii) pursuant to a tax-free corporate
reorganization, or (iv) to a spouse or incident to divorce. Any transfer of
ownership to a broker or nominee shall be deemed to be a disposition unless the
Optionee provides proof satisfactory to the Committee of his continued
beneficial ownership of the Stock.

 

6.8.e.    No Incentive Option shall be granted after (i) the date that is ten
years from the Effective Date, or (ii) the date the Plan is approved by the
stockholders, whichever is earlier.

 

6.8.f.    The Exercise Price for Incentive Options shall not be less than the
Fair Market Value of the Common Stock on the Date of Grant, and no Incentive
Option may be exercisable after the tenth anniversary of the Date of Grant.

 

6.8.g.    No Incentive Option shall be transferable other than by will or the
laws of descent and distribution.

 

6.8.h.    The maximum number of Shares that may be issued by Options intended to
be Incentive Options shall be two million Shares.

 

6.9.    Cancellation and Regrant of Options, Etc.    No Option may be repriced,
replaced, regranted through cancellation, or modified without stockholder
approval (except in connection with an event described in Sections 10.1 or
10.6), if the effect of such change in terms would be to reduce the exercise
price for the shares underlying such Option.

 

6.10    Compliance as an SEC Registrant.    During any period in which (i)
Section 162(m) of the Code imposes restrictions on the amount and form of
compensation that may be paid to Participants in order to claim a tax deduction
for such compensation, and (ii) the Committee, in its sole discretion,
determines that this Plan should be administered in such a manner so as to avoid
the disallowance of any portion of such tax deduction, Stock Awards granted to
affected Participants shall comply with such restrictions, which as of the
Effective Date apply only to Named Executive Officers, are contained in Section
162(m) of the Code and include the following:

 

6.10.a.    No individual may be granted in any fiscal year of the Company
Options covering more than one million shares (as such number may be adjusted
from time to time as provided in Section 10.1);

 

6.11    Option Term.    All Options shall specify the term during which the
Option may be exercised, which shall be in all cases ten years or less. Except
as otherwise provided by the Committee, subject to the exceptions specified in
the provisions of Article X, all options shall expire upon the Optionee’s
Termination of Service.

 

ARTICLE VII

 

PURCHASES OF STOCK OPTIONS

 

7.1    General.    The Committee shall have the sole and exclusive authority to
(i) determine the calendar year or years (if any) (the “Purchase Year(s)”)
during which a limited group of Employees may purchase Nonqualified Options
through the elective reduction of their compensation, and (ii) select those
Executive Officers and other highly compensated Employees eligible to purchase
Nonqualified Options in this manner. Each Employee so selected will be informed
by the Committee of their selection at least two months prior to the start of
the applicable Purchase Year.

 

7.2    Participation.    Each selected Employee who elects to purchase
Nonqualified Options through a reduction of their compensation must, prior to
the start of each Purchase Year, file with the Committee an irrevocable
authorization directing the Company to reduce his base salary for that Purchase
Year by an amount not less than ten thousand dollars nor more than fifty
thousand dollars. The Committee shall, in its sole

 

8



--------------------------------------------------------------------------------

discretion, determine whether or not to approve each filed authorization, and in
those cases where the requested authorization is approved, the Employee shall
automatically be granted a Nonqualified Option on the first trading day in
January of the applicable Purchase Year.

 

7.3    Option Terms.    Each Agreement evidencing an Option purchased pursuant
to Section 7.2 shall comply with the terms specified below.

 

7.3.a.    Exercise Price.    The Exercise Price shall be between thirty-three
and one-third percent  (33 1/3%) and sixty-six and two-thirds percent (66 2/3%)
of the Fair Market Value per share of Stock on the Date of Grant, and may be
paid in one or more of the alternative forms authorized in Section 8.3.

 

7.3.b.    Number of Shares.    The number of Shares subject to the Option shall
be determined pursuant to the following formula (rounded down to the nearest
whole number): X=A/B, where X is the number of Option Shares, A is the dollar
amount of the approved reduction in the Optionee’s salary for the Purchase Year,
and B is the excess of the Fair Market Value per share of the Stock on the Date
of Grant over the Exercise Price.

 

7.3.c.    Exercise and Term.    The Option shall become exercisable in a series
of twelve successive equal monthly installments upon the Optionee’s completion
of each calendar month of service in the Purchase Year. Each Option shall have a
maximum term of ten years.

 

7.3.d.    Termination of Service.    Should the Optionee Terminate Service for
any reason other than death, involuntary termination by the Company without
Cause (as defined in Section 10.4 hereof) or Disability while holding one or
more Options under this Article VII, then each such Option, to the extent not
already exercised, shall remain exercisable, but only for those Shares for which
the Option is exercisable at the time of Termination of Service, until the
earlier of (i) the expiration of the initial term of the Option, or (ii) the
expiration of the three-year period commencing on such date of Termination. With
respect to any and all Shares for which the Option is not otherwise at that time
exercisable, the Option shall immediately terminate and become null and void.
Should the Optionee die, be terminated involuntarily by the Company without
Cause or become disabled while holding one or more Options under this Article
VII, then each such Option, to the extent not already exercised, shall become
fully exercisable and remain exercisable as described in the preceding sentence.

 

ARTICLE VIII

 

EXERCISES OF STOCK OPTIONS

 

8.1    General.    Any Option may be exercised in whole or in part at any time
to the extent such Option has become Vested during the term of such Option;
provided, however, that each partial exercise shall be for whole Shares only.
Each Option, or any exercisable portion thereof, may only be exercised by
delivery to the Secretary or his office, in accordance with such procedures for
the exercise of Options as the Committee may establish from time to time, of (i)
notice in writing signed by the Optionee (or other person then entitled to
exercise such Option) that such Option, or a specified portion thereof, is being
exercised; (ii) payment in full for the purchased Shares (as specified in
Section 8.3 below); (iii) such representations and documents as are necessary or
advisable to effect compliance with all applicable provisions of Federal or
state securities laws or regulations; (iv) in the event that the Option or
portion thereof shall be exercised by any individual other than the Optionee,
appropriate proof of the right of such individual to exercise the Option or
portion thereof; and (v) full payment to the Company of all amounts which, under
federal or state law, it is required to withhold upon exercise of the Option (as
specified in Section 8.4 below).

 

8.2    Certain Limitations.    Shares shall not be issued pursuant to the
exercise of an Option unless the exercise of such Option and the issuance and
delivery of such Shares pursuant thereto shall comply with all

 

9



--------------------------------------------------------------------------------

relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the Shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

 

8.3    Payment for Shares.    Payment for Shares purchased under an Option
granted hereunder shall be made in full upon exercise of the Option (except
that, in the case of an exercise arrangement approved by the Committee and
described in clause (v) below, payment may be made as soon as practicable after
the exercise). The method or methods of payment of the purchase price for the
Shares to be purchased upon exercise of an Option and of any amounts required by
Section 8.4 shall be determined by the Committee and may consist of (i) cash,
(ii) check, (iii) promissory note, (iv) the tendering, by either actual delivery
or by attestation, of whole shares of Stock, having a Fair Market Value as of
the day of exercise equal to the aggregate exercise price, or (v) through a
special sale and remittance procedure pursuant to which the Optionee shall
concurrently provide irrevocable written instructions to (a) a
Company-designated brokerage firm to effect the immediate sale of the purchased
shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate Exercise Price payable
for the purchased shares plus all applicable Federal, state and local employment
taxes required to be withheld by the Company by reason of such exercise, and (b)
the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale. The permitted method or
methods of payment of the amounts payable upon exercise of an Option, if other
than in cash, shall be set forth in the applicable agreement and may be subject
to such conditions as the Committee deems appropriate. If the Option exercise
price may be paid in Shares as provided above, Shares delivered by the Optionee
may be shares which were received by the Optionee upon exercise of one or more
previously exercised Options, but only if such Shares have been held by the
Optionee for at least six months, or such other period of time as is required,
in the opinion of the Independent Auditor, to avoid adverse financial accounting
results.

 

8.4    Withholding.    Each Agreement shall require that an Optionee pay to the
Company, at the time of exercise of a Nonqualified Option, such amount as the
Company deems necessary to satisfy the Company’s obligation to withhold federal
or state income or other taxes incurred by reason of the exercise or the
transfer of Shares thereupon. An Optionee may satisfy such withholding
requirements by having the Company withhold from the number of Shares otherwise
issuable upon exercise of the Option that number of shares having an aggregate
Fair Market Value on the date of exercise equal to the minimum amount required
by law to be withheld, or such other amount that may not be exceeded, in the
opinion of the Independent Auditor, to avoid adverse financial accounting
results.

 

8.5    Compliance as an SEC Registrant.    So long as is required, in the
opinion of the Company’s general counsel, to avoid adverse tax, legal, or
accounting consequences to the Company, no Executive Officer may exercise an
Option through the tendering, by either actual delivery or by attestation, of
whole Shares unless the Committee specifically authorized such a transaction in
the applicable Agreement.

 

ARTICLE IX

 

GRANTS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

9.1    Form of Awards.    A Stock Award shall be transacted as either (i) the
transfer of legal ownership of one or more Shares to an Eligible Individual, or
(ii) the grant of a right to receive Shares, or an equivalent cash value, at
some point in the future. Except in the case of unusual and extenuating
circumstances, as determined by the Committee in its sole discretion, both forms
of Stock Awards will be subject to vesting and nontransferability restrictions
(in such case, “Restricted Stock” and “Restricted Stock Units”) that will lapse
upon the achievement of one or more goals relating to the completion of service
by the Participant, or the achievement of performance or other objectives, as
determined by the Committee at the time of grant. The maximum number of Shares
that may be issued in the form of Stock Awards in the aggregate is three
million.

 

10



--------------------------------------------------------------------------------

9.2    Vesting.    Restricted Stock Awards and Restricted Stock Unit Awards
shall be subject to minimum three year vesting for time-based awards and minimum
one year vesting for performance-based awards. Restricted Stock Awards and
Restricted Stock Unit Awards shall be subject to the right of the Company to
require forfeiture of such Shares or rights by the Participant in the event that
conditions specified by the Committee in the applicable Agreement are not
satisfied prior to the end of the applicable vesting period established by the
Committee for such Awards. Conditions for repurchase (or forfeiture) may be
based on continuing employment or service or achievement of pre-established
performance or other goals and objectives.

 

9.3    Non-transferability of Stock Awards.    Shares represented by Stock
Awards may not be sold, assigned, transferred, pledged or otherwise encumbered,
except as permitted by the Committee, until becoming Vested. Shares of Stock
Awards shall be evidenced in such manner as the Committee may determine. Any
certificates issued in respect of shares of Stock Awards shall be registered in
the name of the Participant and, unless otherwise determined by the Committee,
deposited by the Participant, together with a stock power endorsed in blank,
with the Company (or its designee). Upon becoming Vested, the Company (or such
designee) shall deliver such certificates to the Participant or, if the
Participant has died, to the Participant’s Beneficiary. Each certificate
evidencing stock subject to Stock Awards shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such Award.
Any attempt to dispose of stock in contravention of such terms, conditions and
restrictions shall be ineffective. During the restriction period, the
Participant shall have all the rights of a stockholder for all such Shares,
including the right to vote and the right to receive dividends thereon as paid.

 

9.4    Tax Withholding.    To the extent that the Company is required to
withhold any Federal, state or local taxes in respect of any compensation income
realized by the Participant in respect of shares acquired pursuant to an Award,
or in respect of any such shares of Stock becoming Vested, then the Company
shall deduct from any payments of any kind otherwise due to such Participant the
aggregate amount of such Federal, state or local taxes required to be so
withheld. If no such payments are due or to become due to such Participant, or
if such payments are insufficient to satisfy such Federal, state or local taxes,
then such Participant will be required to pay to the Company, or make other
arrangements satisfactory to the Company regarding payment to the Company of,
the aggregate amount of any such taxes. All matters with respect to the total
amount of taxes to be withheld in respect of any such compensation income shall
be determined by the Committee, in its sole discretion.

 

9.5    Dividends and Dividend Equivalents.    A Stock Award may provide the
Participant with the right to receive dividend payments or dividend equivalent
payments with respect to Stock subject to the Award (both before and after the
Stock subject to the Award is earned, Vested, or acquired), which payments may
be either made currently or credited to an account for the Participant, and may
be settled in cash or Stock, as determined by the Committee. Any such
settlements, and any such crediting of dividends or dividend equivalents or
reinvestment in Stock, may be subject to such conditions, restrictions and
contingencies as the Committee shall establish, including the reinvestment of
such credited amounts in Stock equivalents.

 

9.6    Compliance as an SEC Registrant.    During any period in which (i)
Section 162(m) of the Code imposes restrictions on the amount and form of
compensation that may be paid to Participants in order to claim a tax deduction
for such compensation, and (ii) the Committee, in its sole discretion,
determines that this Plan should be administered in such a manner so as to avoid
the disallowance of any portion of such tax deduction, Stock Awards granted to
affected Participants shall comply with such restrictions, which as of the
Effective Date apply only to Named Executive Officers, are contained in Section
162(m) of the Code and include the following:

 

9.6.a.    The Committee shall specify one or more performance criteria upon the
relative achievement of which each Stock Award will vest (the “Performance
Factor(s)”). Performance Factors may include any or all of the following: before
or after-tax net income; book value per share; stock price; return on
stockholder’s equity; relative performance versus peers; expense management;
return on investment; improvements in capital structure; profitability of an
identifiable business unit or product; profit margins; budget comparisons; total
return to stockholders; revenue; or any increase or decrease of one or more of
the

 

11



--------------------------------------------------------------------------------

foregoing over a specified period. Such performance factors may relate to the
performance of the Company, a business unit, product line, territory, or any
combination thereof and may include other objective measures determined by the
Committee to contribute significantly to stockholder value creation.

 

9.6.b.    Stock Awards granted to Executive Officers shall become vested only if
and to the extent the Performance Factors with respect to such Awards are
attained. Notwithstanding anything to the contrary contained in this Plan, in no
event shall the Stock Award(s) made to a Participant during the fiscal year of
the Company (valued as of the date of grant of such Stock Award(s)) exceed $10
million. The Committee may structure the terms of a Performance Factor so as to
permit the reduction or elimination of any Stock Award under the Plan, but in no
event may the Committee increase the amount or vesting of a Stock Award.

 

9.6.c.    The Performance Factors applicable to any Stock Award granted to an
Executive Officer shall be specified coincident with the grant of the Stock
Award, and in no event later than ninety days after the commencement of any
fiscal year in respect of which the relative achievement of the Performance
Factor is to be measured.

 

ARTICLE X

 

EVENTS AFFECTING PLAN RESERVE OR PLAN AWARDS

 

10.1    Capital Adjustments.

 

10.1.a.    If the Company subdivides its outstanding Shares into a greater
number of Shares (including, without limitation, by stock dividend or stock
split) or combines its outstanding shares of Stock into a smaller number of
shares (by reverse stock split, reclassification or otherwise), or the Committee
determines that any stock dividend, extraordinary cash dividend,
reclassification, recapitalization, reorganization, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Shares,
or other similar corporate event (including mergers or consolidations) affects
the Stock such that an adjustment is required in order to preserve the benefits
or potential benefits intended to be made available under this Plan, then the
Committee shall, in such manner as it may deem equitable and appropriate, make
such adjustments to any or all of (i) the number of Shares reserved for the
Plan, (ii) the number of shares subject to outstanding Options and Stock Awards,
(iii) the Exercise Price with respect to outstanding Options, and any other
adjustment that the Committee determines to be equitable; provided, however,
that the number of Shares subject to any Option shall always be a whole number.
The Committee may provide for a cash payment to any Participant of a Plan Award
in connection with any adjustment made pursuant to this Section 10.1. Any such
adjustment to an Option shall be final and binding upon all Participants, the
Company, their representatives, and all other interested persons.

 

10.1.b.    In the event of a transaction involving (i) a merger or consolidation
in which the Company is not the surviving company or (ii) the sale or
disposition of all or substantially all of the Company’s assets, provision shall
be made in connection with such transaction for the assumption of Options
theretofore granted under the Plan, or the substitution for such Options of new
options of the successor corporation, with appropriate adjustment as to the
number and kind of Shares and the purchase price for Shares thereunder, or, in
the discretion of the Committee, the Plan and the Options issued hereunder shall
terminate on the effective date of such transaction if appropriate provision is
made for payment to the Participant of an amount in cash equal to the Fair
Market Value of a Share multiplied by the number of Shares subject to the
Options (to the extent such Options have not been exercised) less the exercise
price for such Options (to the extent such Options have not been exercised).

 

10.2    Death, Disability or Retirement of a Participant.    Except as otherwise
provided by the Committee, if a Participant ceases to be an Employee or Director
by reason of his death, Disability or Retirement, then notwithstanding any
contrary waiting period, installment period or vesting schedule in any Agreement
or in the

 

12



--------------------------------------------------------------------------------

Plan, each outstanding Award granted to or Share purchased by such Participant
shall immediately become Vested and, if an Option, exercisable in full in
respect of the aggregate number of shares covered thereby. Each Option may
thereafter be exercised by the Participant or by Participant’s estate, as the
case may be, for a period of thirty-six months from the date of death or
Termination of Service due to Disability or Retirement, as applicable. In no
event, however, shall an Option remain exercisable beyond the latest date on
which it could have been exercised without regard to this Section 10.2.

 

10.3    Termination of Service By Company.    Except as otherwise provided by
the Committee, if a Participant’s employment or service to the Company or any of
its Affiliates is terminated for reasons other than those set forth in Sections
10.2 and 10.4, all Options held by the Participant that were not Vested
immediately prior to such termination shall become null and void at the time of
the termination. Any Options that were exercisable immediately prior to the
termination will continue to be exercisable for a period of three months, and
shall thereupon terminate. In no event, however, shall an Option remain
exercisable beyond the latest date on which it could have been exercised without
regard to this Section 10.3. In addition, all rights to Shares or Restricted
Stock Units as to which there remain unlapsed restrictions as of the date of
such Termination of Service shall be forfeited by such participant to the
Company without payment or any consideration by the Company, and neither the
Participant nor any successors, heirs, assigns or personal representatives of
such Participant shall thereafter have any further rights or interest in such
Shares.

 

10.4    Termination by Company for Cause; Voluntary Termination by a
Participant.    Except as otherwise provided by the Committee, if a
Participant’s employment or service relationship with the Company or any of its
Affiliates shall be terminated by the Company or such Affiliate for Cause or
voluntarily by the Participant, then (i) any Options held by such Participant,
whether or not then Vested, shall immediately terminate and (ii) all rights to
Shares or Restricted Stock Units as to which there remain unlapsed restrictions
as of the date of such Termination of Service shall be forfeited by such
participant to the Company without payment or any consideration by the Company,
and neither the Participant nor any successors, heirs, assigns or personal
representatives of such Participant shall thereafter have any further rights or
interest in such Shares. For these purposes, Cause shall have the meaning
ascribed thereto in any employment agreement to which such Participant is a
party or, in the absence thereof, shall mean (A) a felony conviction of the
Optionee, (B) the commission by the Optionee of an act of fraud or embezzlement
against the Company, (C) the Optionee’s willful misconduct or gross negligence
materially detrimental to the Company, (D) the Optionee’s wrongful dissemination
or use of confidential or proprietary information, or (E) the intentional and
habitual neglect by the Optionee of his duties to the Company.

 

10.5    Leave of Absence.    The Committee may determine whether any given leave
of absence constitutes a Termination of Service and, if it does not, whether the
time spent on the leave will or will not be counted as vesting credit; provided,
however, that for purposes of the Plan (i) a leave of absence, duly authorized
in writing by the Company, if the period of such leave does not exceed 90 days,
and (ii) a leave of absence in excess of 90 days, duly authorized in writing by
the Company, provided (a) the Employee’s right to reemployment is guaranteed
either by statute or contract, or (b) for the purpose of military service, shall
not be deemed a Termination of Service.

 

10.6    Change-In-Control.    In the event of a Change-In-Control, each
outstanding Award or Share purchased pursuant to any Award shall, if not fully
vested, become fully vested and, in the case of Options, fully exercisable with
respect to the total number of shares of Common Stock at the time subject to
such Option and may be exercised for any or all of those shares. For the
purposes of this section 10.6, a Change-In-Control shall mean the first to occur
of:

 

  (i)  

the acquisition by any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act ) of “beneficial ownership” (within the meaning of
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing twenty percent (20%) or more of either the then

 

13



--------------------------------------------------------------------------------

 

outstanding Stock or the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors;
provided, however, that for purposes of this subsection (i), the following
transactions shall not constitute a Change in Control: (A) an acquisition by the
Company, (B) an acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company, (C) an acquisition by an entity owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Stock, or (D) an acquisition by an entity
pursuant to a Business Combination (as defined in subsection (iii) of this
Section 10.6) that satisfies clauses (A), (B) and (C) of such subsection;

 

  (ii)   the following individuals cease for any reason to constitute a majority
of the Company’s Directors then serving: individuals who as of the date hereof
constitute the Board (the “Initial Directors”) and any new Director (a “New
Director”) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds of the Directors then in office who either are Initial Directors or
New Directors; provided, however, that a Director whose initial assumption of
office is in connection with an actual or threatened election contest (including
but not limited to a consent solicitation) relating to the election of Directors
of the Company shall not be considered a New Director;

 

  (iii)   a reorganization, merger or consolidation or a sale or disposition of
all or substantially all of the Company’s assets (a “Business Combination”),
other than a Business Combination in which (A) the voting securities of the
Company outstanding immediately prior thereto and entitled to vote generally in
the election of directors continue to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity or parent
outstanding immediately after such Business Combination and entitled to vote
generally in the election of directors; (B) no “person” (as hereinabove
defined), other than the Company, an employee benefit plan (or related trust)
sponsored or maintained by the Company, or an entity resulting from such
Business Combination, acquires more than twenty percent (20%) of the combined
voting power of the Company’s then outstanding securities entitled to vote
generally in the election of directors, and (C) at least a majority of the
members of the board of directors of the entity resulting from such Business
Combination were Initial Directors or New Directors at the time of the execution
of the initial agreement, or action of the Board, providing for such Business
Combination; or

 

  (iv)   the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.

 

10.7    Recapture of Option Profit.    In the case of an Employee who has been
granted an Option and exercised such Option under this Plan, who has terminated
employment, and who has engaged in Harmful Conduct, the Committee may, in its
sole discretion, require such Employee to pay to the Company his Recent Option
Profit. For the purposes of this Section 10.7, “Harmful Conduct” means a breach
in any material respect of an agreement to not reveal confidential information
regarding the business operations of the Company or any Subsidiary, or to
refrain from solicitation of the customers, suppliers or employees of the
Company or any Subsidiary. “Recent Option Profit” means an amount equal to the
excess of (i) the Fair Market Value of the Stock purchased by such individual
through the exercise of Options during the fifteen month period commencing
twelve months before the individual’s last day of employment and ending three
months after the last day of employment over (ii) the aggregate Exercise Price
of such Options.

 

14



--------------------------------------------------------------------------------

ARTICLE XI

 

GOVERNMENT REGULATIONS AND REGISTRATION OF SHARES

 

11.1    General.    The Plan, and the grant and exercise of Plan Awards
hereunder, and the Company’s obligation to sell and deliver stock under Options,
shall be subject to all applicable Federal and state laws, rules and regulations
and to such approvals by any regulatory or governmental agency as may be
required.

 

11.2    Compliance as an SEC Registrant.    The obligation of the Company with
respect to Plan Awards shall be subject to all applicable laws, rules and
regulations and such approvals by any governmental agencies as may be required,
including, without limitation, the effectiveness of any registration statement
required under the Securities Act of 1933, and the rules and regulations of any
securities exchange or association on which the Stock may be listed or quoted.
For so long as the Stock of the Company is registered under the Exchange Act,
the Company shall use its reasonable efforts to comply with any legal
requirements (i) to maintain a registration statement in effect under the
Securities Act of 1933 with respect to all shares of the applicable series of
Stock that may be issued to Participants under the Plan, and (ii) to file in a
timely manner all reports required to be filed by it under the Exchange Act.

 

ARTICLE XII

 

MISCELLANEOUS PROVISIONS

 

12.1    Legends.    Each certificate evidencing Shares obtained through the Plan
shall bear such legends as the Committee deems necessary or appropriate to
reflect or refer to any terms, conditions or restrictions applicable to such
Shares, including, without limitation, any to the effect that the Shares
represented thereby (i) are subject to contractual restrictions regarding
disposition, and (ii) may not be disposed of unless the Company has received an
opinion of counsel, acceptable to the Company, that such dispositions will not
violate any federal or state securities laws.

 

12.2    Rights of Company.    Nothing contained in the Plan or in any Agreement,
and no action of the Company or the Committee with respect thereto, shall
interfere in any way with the right of the Company or a Subsidiary to terminate
the employment of the Participant at any time, with or without Cause. The grant
of Awards pursuant to the Plan shall not affect in any way the right or power of
the Company to make reclassifications, reorganizations or other changes of or to
its capital or business structure or to merge, consolidate, liquidate, sell or
otherwise dispose of all or any part of its business or assets.

 

12.3    Designation of Beneficiaries.    Each Participant who shall be granted a
Plan Award may designate a Beneficiary or Beneficiaries and may change such
designation from time to time by filing a written designation of Beneficiary or
Beneficiaries with the Committee on a form to be prescribed by it, provided that
no such designation shall be effective unless so filed prior to the death of
such person.

 

12.4    Compliance with Other Laws and Regulations.    Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue Shares if the issuance thereof would constitute a violation by the Company
of any provisions of any law or regulation of any governmental authority or any
national securities exchange or other forum in which Shares are traded
(including without limitation Section 16 of the Exchange Act); and, as a
condition of any sale or issuance of Shares, the Committee may require such
agreements or undertakings, if any, as the Committee may deem necessary or
advisable to assure compliance with any such law or regulation. The Plan, the
grant of Plan Awards and exercise of Options hereunder, and the obligation of
the Company to sell and deliver shares of Common Stock, shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required. To the extent the
Plan provides for issuance of stock certificates to reflect the issuance of
shares of Stock, the issuance may be effected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any stock
exchange.

 

15



--------------------------------------------------------------------------------

12.5    Payroll Tax Withholding.    The Company’s obligation to deliver Shares
under the Plan shall be subject to applicable federal, state and local tax
withholding requirements. Federal, state and local withholding tax due upon the
exercise of any Option may, in the discretion of the Committee, be paid in
Shares already owned by the Optionee or through the withholding of shares
otherwise issuable to such Optionee, upon such terms and conditions (including,
without limitation, the conditions referenced in Section 7.6) as the Committee
shall determine which shares shall have an aggregate Fair Market Value equal to
the required minimum withholding payment. If the Optionee shall fail to pay, or
make arrangements satisfactory to the Committee for the payment to the Company
of all such Federal, state and local taxes required to be withheld by the
Company, then the Company shall, to the extent permitted by law, have the right
to deduct from any payment of any kind otherwise due to such Optionee an amount
equal to federal, state or local taxes of any kind required to be withheld by
the Company.

 

12.6    Non-Exclusivity of the Plan.    Neither the adoption of the Plan by the
Board nor the submission of the Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options and the awarding of
stock and cash otherwise than under the Plan, and such arrangements may be
either generally applicable or applicable only in specific cases.

 

12.7    Exclusion from Benefit Computation.    By acceptance of a Plan Award,
unless otherwise provided in the applicable Agreement, each Participant shall be
deemed to have agreed that such Plan Award is special incentive compensation
that will not be taken into account, in any manner, as salary, compensation or
bonus in determining the amount of any payment under any health and welfare,
pension, retirement or other employee benefit plan, program or policy of the
Company or any Subsidiary. In addition, each beneficiary of a deceased
Participant shall be deemed to have agreed that such Plan Award will not affect
the amount of any life insurance coverage, if any, provided by the Company on
the life of the Participant which is payable to such beneficiary under any life
insurance plan covering employees of the Company or any Subsidiary.

 

12.8    Governing Law.    The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

 

12.9    Use of Proceeds.    Proceeds from the sale of Shares pursuant to Options
granted under this Plan shall constitute general funds of the Company.

 

12.10    No Rights to Continued Employment.    The Plan does not constitute a
contract of employment, and selection as a Participant will not give any
participating Employee or other Eligible Individual the right to be retained in
the employ of the Company or any Affiliate, or the right to continue to provide
services to the Company or any Affiliate, nor any right or claim to any benefit
under the Plan, unless such right or claim has specifically accrued under the
terms of the Plan.

 

12.11    Form and Time of Elections.    Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee shall require.

 

12.12    Gender and Number.    Where the context permits, words in any gender
shall include the other gender, words in the singular shall include the plural,
and the plural shall include the singular.

 

12.13    Unfunded Status.    Neither a Participant nor any other person shall,
by reason or participation in the Plan, acquire any right in or title to any
assets, funds or property of the Company or any Affiliate whatsoever, including,
without limitation, any specific funds, assets, or other property which the
Company or any Affiliate, in its sole discretion may set aside in anticipation
of a liability under the Plan. A Participant shall have only a

 

16



--------------------------------------------------------------------------------

contractual right to the Stock or amounts, if any, payable under the Plan,
unsecured by any assets of the Company or any Affiliate, and nothing contained
in the Plan shall constitute a guarantee that the assets of the Company or any
Affiliate shall be sufficient to pay any benefits to any person.

 

ARTICLE XIII

 

TERMINATION AND AMENDMENT

 

13.1    General.    The Board or the Committee may at any time prior to the
tenth anniversary of the Effective Date terminate the Plan, and may, from time
to time, suspend or discontinue the Plan or modify or amend the Plan in such
respects as it shall deem advisable. If an amendment would (i) materially
increase the benefits accruing to participants under the Plan; (ii) materially
increase the aggregate number of securities that may be issued under the Plan;
or (iii) materially modify the requirements as to eligibility for participation
in the Plan, then, such amendment shall be subject to shareholder approval.

 

13.2    Stockholder Approval.    The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months before or after the date
the Plan is adopted. Further, all Awards granted prior to the date of such
approval shall be made subject to such approval occurring. Such stockholder
approval shall be obtained in the degree and manner required under applicable
state and Federal law and the rules of any stock exchange upon which the Stock
may be listed during such period of time.

 

13.3    Modification.    No termination, modification or amendment of the Plan
may, without the consent of the person to whom any Plan Award shall theretofore
have been granted, adversely affect the rights of such person with respect to
such Plan Award. No modification, extension, renewal or other change in any
Option granted under the Plan shall be made after the grant of such Option,
unless the same is consistent with the provisions of the Plan. With the consent
of the Participant and subject to the terms and conditions of the Plan, the
Committee may amend outstanding Agreements with any Participant, including,
without limitation, any amendment which would (i) accelerate the time or times
at which the Option may be exercised or any other Award would become Vested
and/or (ii) extend the scheduled expiration date of the Option.

 

17